DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In Figures 1, 5A, 7 and 8A, the block elements should be labeled with its description within its block element.  

Claim Objections
Claims 1-22 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 3, the phrase “the thickness” should be changed to -- a thickness --.  In
line 12, the phrase “said droplet” should be changed to -- said single droplet -- to provide better clarification and consistency.  In line 16, the phrase “the impedance” should be changed to -- the electrical impedance -- to provide better clarification and consistency.  In line 18, the phrase “the output” should be changed to -- an output --.  In line 19, the phrase “the spacing” should be changed to -- a spacing --. 
In claim 2, line 2, the phrase “the vicinity” should be changed to -- a vicinity --.  In line 3, the phrase “said droplet” should be changed to -- said single droplet -- to provide better clarification and consistency.   
In claim 8, line 3, the phrase “the thickness” should be changed to -- a thickness --.  In line 17, the phrase “the impedance” should be changed to -- the electrical impedance -- to provide better clarification and consistency.  In line 19, the phrase “the output” should be changed to -- an output --.  In line 20, the phrase “the spacing” should be changed to -- a spacing --. 
In claim 9, line 2, the phrase “the vicinity” should be changed to -- a vicinity --.  In line 3, the phrase “said droplet” should be changed to -- said single droplet -- to provide better clarification and consistency.   
In claim 13, line 3, the phrase “the thickness” should be changed to -- a thickness --.  In lines 14-15, the phrase “the vicinity” should be changed to -- a vicinity --.  In line 16, the phrase “said coils” should be changed to -- said two coils -- to provide better clarification and consistency.  In line 16, the phrase “the axis” should be changed to -- an axis --.  In line 18, the phrase “said coils” should be changed to -- said two coils -- to provide better clarification and consistency.  In line 21, the phrase “the impedance” should be changed to -- the electrical impedance -- to provide better clarification and consistency.  In line 23, the phrase “the output” should be changed to -- an output --.  In line 24, the phrase “the spacing” should be changed to -- a spacing --. 
In claim 14, line 2, the phrase “the vicinity” should be changed to -- a vicinity --.  In line 3,
the phrase “said droplet” should be changed to -- said single droplet -- to provide better clarification and consistency.   
In claim 17, line 3, the phrase “the thickness” should be changed to -- a thickness --.  IN line 14, the phrase “said electromagnetic radiation” should be changed to -- said source of mm-wave electromagnetic radiation -- to provide better clarification and consistency.  In line 18, the phrase “the impedance” should be changed to -- the electrical impedance -- to provide better clarification and consistency.  In line 20, the phrase “the output” should be changed to -- an output --.  In line 21, the phrase “the spacing” should be changed to -- a spacing --. 
In claim 18, line 2, line 2, the phrase “the vicinity” should be changed to -- a vicinity --. 
In claim 22, lines 1-2, the phrase “said mm-wave electromagnetic radiation” should be changed to -- said source of mm-wave electromagnetic radiation -- to provide better clarification and consistency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, the phrase “said liquid drop” lacks antecedent basis.  In line 20, the phrase “said liquid drop” lacks antecedent basis.  
In claim 7, line 2, the phrase “the electrical output” lacks antecedent basis and is
indefinite since there is no such electrical output provided by the piezoelectric crystal.  Please clarify.
In claim 8, line 14, the phrase “said liquid drop” lacks antecedent basis.  In line 21, the phrase “said liquid drop” lacks antecedent basis.  
In claim 13, line 13, the phrase “said liquid drop” lacks antecedent basis.  In line 25, the phrase “said liquid drop” lacks antecedent basis.  
In claim 17, line 13, the phrase “said liquid drop” lacks antecedent basis.  In line 22, the phrase “said liquid drop” lacks antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,739,432 (Sinha) in view of U.S. Patent Application Publication 2018/0095067 (Huff et al.).
With regards to claim 1, Sinha discloses a system for ultrasonic characterization of single drops of liquids comprising, as illustrated in Figures 1-5, an apparatus (e.g. as observed in Figure 2) for ultrasonically characterizing a single droplet 18 of a liquid comprising a piezoelectric crystal 10,16 (column 2, lines 1-9) effective for operating in the thickness longitudinal mode, and having an electrical impedance responsive to acoustic waves impinging thereon (column 6, lines 9-38); a metal holder 36,28 having a front surface having a cavity adapted to receive and hold the piezoelectric crystal in electrical contact with the metal holder (column 5, lines 36-44); a substrate 34 having a first surface and a second surface such that the first surface being disposed parallel to and a chosen distance from the front surface of the metal holder to form thereby an acoustic resonance cavity within which the single droplet is held by surface tension forces (column 5, lines 27-48; Figure 2); an acoustic function generator 12 for sweeping the piezoelectric crystal through a chosen frequency range  whereby a series of resonances, equally spaced in frequency, is generated in the liquid drop (column 2, lines 12-21; column 3, lines 12-15; column 4, lines 55-66; column 6, lines 21-33); an impedance analyzer 46,48,50 for measuring the impedance of the piezoelectric crystal as a function of frequency (column 6, lines 16-23); a signal processor 14 for receiving the output from the impedance analyzer and for determining the spacing between equally spaced resonances, from which speed of sound and sound attenuation in the liquid drop are determined (column 2, lines 12-21; column 4, line 35 to column 5, line 10; column 6, lines 23-36).  (See, column 4, line 32 to column 6, line 65).
The only differences between the prior art and the claimed invention are optically characterizing a liquid droplet having a flat, optically transparent substrate; a source of optical radiation for directing optical radiation onto the second surface of the substrate, through the first surface of the substrate, and into the droplet.
Huff et al. discloses a system for sample analysis comprising, as illustrated in Figures 1A-77, an apparatus for optically characterizing a single droplet of a liquid (paragraphs [0302],[0303]) comprising a flat, optically transparent substrate (paragraphs [0306],[0109]); a source of optical radiation for directing optical radiation onto the second surface of the substrate, through the first surface of the substrate, and into the droplet (paragraph [0682]).  (See, paragraphs [0314] to [0788]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing optically characterizing a liquid droplet having a flat, optically transparent substrate having a source of optical radiation for directing optical radiation onto the second surface of the substrate, through the first surface of the substrate, and into the droplet as suggested by Huff et al. to the system of Sinha to improve analysis of the sample from the droplet where the detection module formed by the second portions of the first and second substrates is used for detecting an analyte related signal where detection analyte or biological sample of interest may occur through optical signal detection by shining an excitation light, like a laser, in order to measure the signal intensity result or detection analyte or biological sample of interest may occur through optical signal detection by measuring an optical signal emanating from each well chamber and quantified by quantifying the result.  (See, paragraph [0376] of Huff et al.).
With regards to claim 2, Sinha further discloses a mechanical loading device for positioning the front surface of the metal holder in the vicinity of the first surface of the substrate onto which the droplet of liquid has been placed.  (See, column 5, lines 40-47).
With regards to claim 3, Sinha further discloses the piezoelectric crystal can be swept between about 5 MHz and 20 MHz by the acoustic function generator (e.g. 10 MHz; column 4, lines 55-60).
With regards to claim 4, Huff et al. further discloses the optically transparent substrate comprises quartz.  (See, paragraph [0425]).
With regards to claim 5, Huff et al. further discloses the source of optical radiation comprises a tunable diode laser, or a high-power, multiple wavelength light emitting diode.  (See, paragraph [0683]).
With regards to claim 6, Huff et al. further discloses the source of optical radiation comprises a pulsed source of optical radiation.  (See, paragraph [0683]).
With regards to claim 7, Sinha further discloses a broadband amplifier for amplifying the electrical output of the piezoelectric crystal.  (See, column 4, line 55 to column 5, line 10).
With regards to claim 8, Sinha discloses a system for ultrasonic characterization of single drops of liquids comprising, as illustrated in Figures 1-5, an apparatus (e.g. as observed in Figure 2) for ultrasonically characterizing a single droplet 18 of a liquid comprising a piezoelectric crystal 10,16 (column 2, lines 1-9) effective for operating in the thickness longitudinal mode, and having an electrical impedance responsive to acoustic waves impinging thereon(column 6, lines 9-38); a metal holder 36,28 having a front surface having a cavity adapted to receive and hold the piezoelectric crystal in electrical contact with the metal holder (column 5, lines 36-44); a flat substrate 34 having a first surface and a second surface such that the first surface being disposed parallel to and a chosen distance from the front surface of the metal holder, forming thereby an acoustic resonance cavity within which the single droplet is held by surface tension forces wherein the first surface further having parallel or concentric electrically conducting portions thereon (column 5, lines 27-48; Figure 2); an acoustic function generator 12 for sweeping the piezoelectric crystal through a chosen frequency range whereby a series of resonances, equally spaced in frequency, is generated in the liquid drop (column 2, lines 12-21; column 3, lines 12-15; column 4, lines 55-66; column 6, lines 21-33); an impedance analyzer 46,48,50 for measuring the impedance of the piezoelectric crystal as a function of frequency (column 6, lines 16-23); a signal processor 14 for receiving the output from the impedance analyzer and for determining the spacing between equally spaced resonances, from which speed of sound and sound attenuation in the liquid drop are determined (column 2, lines 12-21; column 4, line 35 to column 5, line 10; column 6, lines 23-36).  (See, column 4, line 32 to column 6, line 65).
The only difference between the prior art and the claimed invention is electrically characterizing a single droplet and an electric power supply for providing an electric field between the electrically conducting portions.
Huff et al. discloses a system for sample analysis comprising, as illustrated in Figures 1A-77, an apparatus for electrically characterizing a single droplet of a liquid (paragraphs [0109]) comprising an electric power supply for providing an electric field between the electrically conducting portions (paragraphs [0280],[0346]).  (See, paragraphs [0314] to [0788]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing electrically characterizing a single droplet and an electric power supply for providing an electric field between the electrically conducting portions as suggested by Huff et al. to the system of Sinha to improve analysis of the sample from the droplet where the detection module features electrode pattern to maximize the surface area of a SAW platform where increased interdigitation of the series or plurality of electrodes/transducers facilitates the ease with which liquid is propagated across the surface via manipulation of its electrical potentials.  (See, paragraph [0526] of Huff et al.).
With regards to claim 9, Sinha further discloses a mechanical loading device for positioning the front surface of the metal holder in the vicinity of the first surface of the substrate onto which the droplet of liquid has been placed.  (See, column 5, lines 40-47).
With regards to claim 10, Sinha further discloses the piezoelectric crystal can be swept between about 5 MHz and 20 MHz by the acoustic function generator (e.g. 10 MHz; column 4, lines 55-60).
With regards to claim 11, Huff et al. further discloses the electric power supply comprises an ac electric power supply.  (See, paragraphs [0109],[0211]).
With regards to claim 12, Huff et al. further discloses the electrically conducting portions comprises interdigitated electrically conducting portions.  (See, paragraphs [0523],[0300]).

Allowable Subject Matter
Claims 13-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
The references cited, particularly Mason and Brooks, are related to different systems for characterizing a single droplet of a liquid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN C KWOK/Primary Examiner, Art Unit 2861